The plaintiff in error in this case was tried in the municipal criminal court of the city of Tulsa, on a charge of unlawfully transporting intoxicating liquor, and upon conviction was fined the sum of $500 and sentenced to imprisonment in the county jail for a term of six months. It is a companion case with No. A-4779, and all the evidence is substantially the same except that in this case only one witness testified for the state and none for the plaintiff in error, and is to the effect that the witness in question, a member of the police detective force of the city of Tulsa, without a warrant, searched the person of the plaintiff in error and found a bottle of whisky in his hip pocket. This constituted an unreasonable search of *Page 61 
the person, and was a violation of the constitutional rights of the plaintiff in error, and, for the reasons assigned in the case of Miles v. State, No. A-4779, 30 Okla. Cr. 54, 235 P. 260, just decided, the case is reversed and remanded.
BESSEY, P.J., and DOYLE, J., concur.